     Case 1:17-cv-03391-PAE Document 146 Filed 03/11/21 Page 1 of 2


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York



                                                       86 Chambers Street, 3rd floor
                                                       New York, New York 10007


                                                       March 11, 2021

BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                    Re:     ACLU et al. v. DOD et al., No. 17 Civ. 3391 (PAE)

Dear Judge Engelmayer:

        This Office represents the defendant agencies (“Defendants”) in the above-
captioned lawsuit brought pursuant to the Freedom of Information Act (“FOIA”). We
write respectfully on behalf of the parties to provide a joint status report pursuant to the
Court’s Order dated February 8, 2021 (ECF No. 145).

        As the parties have previously reported to the Court, the defendant agencies have
been reviewing, analyzing, and conferring with the undersigned about the fee schedule
and proposed demand provided by Plaintiffs. Due to the complexity of the procedural
history in this case, and therefore of the agencies’ resulting fees analyses, defendants
have not yet been able to present a consolidated response to Plaintiffs, and require
additional time to do so. For that reason, the parties jointly request that the Court grant
them additional time in which to continue their negotiations and respectfully propose that
the Court enter an order instructing the parties to file a further joint status update by April
16, 2021.

       We thank the Court for its consideration of this matter.
Case 1:17-cv-03391-PAE Document 146 Filed 03/11/21 Page 2 of 2




                                   Respectfully,

                                   AUDREY STRAUSS
                                   United States Attorney for the
                                   Southern District of New York
                                   Attorney for Defendants

                              By: /s/ Rebecca S. Tinio__     _
                                  REBECCA S. TINIO
                                  Assistant United States Attorney
                                  86 Chambers Street, Third Floor
                                  New York, NY 10007
                                  Tel.: (212) 637-2774
                                  Facsimile: (212) 637-2686
                                  E-mail: rebecca.tinio@usdoj.gov




                              2
